Citation Nr: 1530158	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  10-12 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for right hand intrinsic muscle injury, Group IX, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1949 to December 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran failed to appear for his scheduled May 2015 Board hearing, and did not explain his absence from the hearing.  As such his request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.703 (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The injury to the intrinsic muscles of the Veteran's right hand is rated according to Diagnostic Code 5309, which rates impairment to Muscle Group IX.  38 C.F.R. § 4.73.  Muscle Group IX involves the intrinsic muscles of the hand, including the thenar eminence, the short flexor, opponens, abductor, and adductor of the thumb, hypothenar eminence, the short flexor, opponens, and abductor of the little finger, 4 lumbricales, and 4 dorsal and 3 palmar interossei.  Muscle Group IX functions to supplement the strong grasping movements of the forearm muscles with delicate manipulative movements.  38 C.F.R. § 4.73, Diagnostic Code 5309.  As the hand is so compact a structure, isolated muscle injuries are rare, and these injuries are rated based on limitation of motion, with a minimum rating of 10 percent.  38 C.F.R. § 4.73, Diagnostic Code 5309, Note. 

Limitation of motion of the various digits (fingers and thumb) is rated under Diagnostic Codes 5228, 5229, and 5230.  Limitation of motion of the thumb, first or second (index or long) fingers, with a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, is rated as noncompensable (0 percent); with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers is assigned a 10 percent rating; and a 20 percent rating is assigned for a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5228, 5229.  Limitation of the ring or little finger (third or fourth finger) is not compensable.  Diagnostic Code 5230.  If there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluations.  See 38 C.F.R. § 4.71a.  

The 10 percent rating under Diagnostic Code 5309 for intrinsic muscle injury of Group IX of the right hand has been in effect since December 23, 1952, and is now protected, because it was in effect for more than 20 years.  38 C.F.R. § 3.951(b) (2014).

The Veteran's August 2008 VA examination is approximately seven years old.  Further, although the Veteran denied numbness of his hand or fingers at his examination, in March 2010 he reported experiencing fingertip numbness.  As such, a more recent examination would be helpful in determining the extent of the Veteran's intrinsic muscle injury of the right hand, to include addressing the nature of any nerve impairment due to the wound.  
 
The Veteran's August 2013 VA examination is inadequate because it fails to describe the intrinsic muscle disability of the right hand in sufficient detail for the Board to make a fully informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the examiner did not provide range of motion testing for the various digits of the right hand, which frustrates the Board's determination of whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.

As such, remand to obtain another VA examination to determine the extent of the disability of the right hand intrinsic muscle Group IX disability, to include limitation of motion of the right hand digits is necessary.  While on remand, VA treatment records since August 2011 should be associated with the claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request and associate with the record, whether in Virtual VA or the Veterans Benefits Management System any available outstanding VA treatment records since August 2011.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter schedule the Veteran for a VA examination to determine the current severity of his right hand intrinsic muscles (Group IX) disability.  The examiner must be provided access to the Veteran's electronic claims folder, to include Virtual VA and VBMS, and the examiner must specify in the examination report that these records have been reviewed.  All necessary testing must be accomplished for evaluation of the right hand intrinsic muscle disability, to include limitation of motion testing for the right hand digits.  The examiner must provide accurate and fully descriptive assessments of all reported symptomology associated with the service-connected right hand disability.  All pertinent physical examination findings must be reported to allow for application of the pertinent VA rating criteria.  The examiner must identify all muscle groups affected by the in-service wounds to the hand, with reference to the original in-service records. 

In determining the extent of disability associated with the service-connected right hand, the examiner must first accurately review the history of the onset, as shown by the service treatment records, and the course of the injury.  After the testing is accomplished, based on a review of the claims file and the results of the Veteran's physical examination, the examiner must provide an opinion as to what symptomology demonstrated at the time of the examination accurately corresponds with the reported in-service injuries and is etiologically linked to the in-service injuries. 

The examination report must address the nature of any limitation of finger motion due to the muscle group IX wound, to include the nature and extent of any numbness, tingling, incomplete paralysis, or complete paralysis due to the wound. 

The examiner must provide reasoning for any opinion expressed, and indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3.  The Veteran must be given adequate notice of the date and place of all scheduled examinations.  In the event that the examination is missed, associate with the record a copy of all notification letters (and the address where the notice was sent), sent to the Veteran from the VA medical facility scheduling his examination.  The Veteran is hereby advised that any failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2014).
 
4.  After any requested examination has been completed, review the examination report to ensure complete compliance with the directives of this remand.  The examination report should be returned to the examiner if there is any deficiency. 

5.  After completion of the above, readjudicate the claim.  If any issue remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




